In re Paek, Joung Soo; —Defendant(s); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “N”, No. 89-1900; to the Court of Appeal, Fifth Circuit, No. 89-KW-0649.
Granted. This case is remanded to the court of appeal which is instructed to review the district court’s decision, in light of the record of the bail hearing, and to render judgment in accordance with law. The grand jury indictment has only the effect of shifting to the defendant the burden of showing whether the proof is evident or the presumption is great that the defendant is guilty of the capital offense with which he is charged. L.C.Cr.P. art. 313.